DETAILED ACTION

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 23 and Claim 24 are allowable base on the dependency of claim 22.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVries US Pat 6,128,395 in view of Abraham US PG-Pub 2016/0323668.

Regarding claim 1, DeVries teaches a plurality of drivers arranged in a concentric, nested configuration formed by arranging the drivers in a plurality of concentric groups and placing the groups at different radial distances from a central point of the configuration, each group being formed by a subset of the plurality of drivers being positioned at predetermined intervals from each other along a perimeter of the group, and wherein the different radial distances are configured such that the concentric groups are harmonically nested (Fig. 2d: speaker array having concentric nested configuration with different radial distances).

However, Abraham teaches wherein the concentric groups are rotationally offset from each other relative to a central axis of the array that passes through the central point (Fig. 5 & Fig. 9: having the concentric groups-916,918,920,922 offset).
DeVries and Abraham are analogous art because they are both in the same field of endeavor, namely acoustic arrays. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having offset helps to minimized side lobe.

Regarding claim 25, DeVries teaches a planar speaker array disposed in a substantially flat housing and comprising a plurality of drivers arranged in a two-dimensional configuration (col. 5 line 4-7: using loudspeaker in two-dimension), the speaker array having a small aperture size (Col. 4 line 63-66: loudspeaker being as small as possible) and being configured to simultaneously form a plurality of dynamically steerable lobes directed towards multiple locations (col. 6 line 42-67: using the filter to be able to create lobes to certain direction/locations, which can be used to create multiple main lobes or one main lobe with other minor lobes); and a beamforming system coupled to the speaker array and configured to digitally process one or more input audio signals (Fig. 3 & col. 2 line 31-36: receiving the audio signal), generate a corresponding audio output signal for each driver, and direct each output signal towards a designated one of the multiple locations (Fig. 3: audio signal goes into ADC which will output an audio signal for each loudspeaker SP0-SPM, which as Fig. 4 has you can send it out to different directions).
DeVries failed to teach array having an aperture size of less than 60 centimeters.

DeVries and Abraham are analogous art because they are both in the same field of endeavor, namely acoustic arrays. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because making speaker array size small helps to place it at small location like a ceiling tile.

Regarding claim 2, Abraham teaches wherein each group of drivers is rotationally offset relative to the central axis by a different number of degrees (Fig. 9: offset). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having offset helps to minimized side lobe.

Regarding claim 3, DeVries teaches at least one driver arranged at the central point of the concentric, nested configuration (Fig. 2d: SP00).

Regarding claim 5, DeVries teaches wherein each group forms a circular shape with a diameter that is selected based on a desired operating frequency for the drivers included in that group (col. 2 line 20-24: you can have loudspeakers on rows to be specific frequencies). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because it is an inventor choice to select which rows to place as low,mid,high frequencies.



Claim 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVries US Pat 6,128,395 in combination with Abraham US PG-Pub 2016/0323668 in view of Takumai US Pat 8,194,863.

Regarding claim 4, the combination teaches wherein the at least one driver and the drivers situated in the two groups that are closest to the central point form a cluster configured to operate in a different frequency band (DeVries, col. 2 line 20-24: you can have loudspeakers on rows to be specific frequencies). 
The combination failed to explicitly teach low frequency bands.
However, Takumai teaches low frequency bands (Fig. 1A: low frequency at center).
The combination and Takumai are analogous art because they are both in the same field of endeavor, namely loudspeaker. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because it is an alternate equivalent way to place different loudspeaker frequencies at different locations.


	Regarding claim 6, Abraham teaches wherein each group comprises a predetermined number of drivers, the predetermined number being selected from a group consisting of an odd number and multiples of the odd number (Fig. 9: most groups have odd number and some have even numbers). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of 

	Regarding claim 7, both DeVries and Abraham teach wherein the plurality of drivers includes at least 48 drivers (DeVries, Fig. 3: SP0-SPm & Abraham, Fig. 9: has more than 48 drivers).

	Regarding claim 8, DeVries teaches wherein the number of concentric groups is at least three (Fig. 9).  

	Regarding claim 9, while DeVries and Abraham do not explicitly teach wherein each of the plurality of drivers has a uniform aperture size. However, you can only have uniform or non-uniform aperture size. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because it is an inventor choice to select from both type of aperture size, and uniform aperture size is more common.

Claim 10 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVries US Pat 6,128,395 in combination with Abraham US PG-Pub 2016/0323668 in view of Zurek US PG-Pub 2005/0221867.

	Regarding claim 10, the combination teaches speaker array (Fig. 2d).
The combination failed to explicitly teach wherein each driver has an enclosed volume extending away from a front face of the driver and forming a cylindrical cavity behind the driver, a height of the cylindrical cavity determining a depth of the speaker array.  

	The combination and Zurek are analogous art because they are both in the same field of endeavor, namely loudspeaker. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using a cylindrical enclosure is an alternate equivalent enclosure to have for a loudspeaker.

	Regarding claim 26, DeVries teaches wherein the beamforming system comprises a plurality of delay elements (Fig. 3: D0-Dm) and a filter system including one or more filters (Fig. 3: F0-Fm), the beamforming system being configured to generate the corresponding audio output signal for each driver using said filter system and said delay elements (Fig. 3: audio signal goes into ADC which will output an audio signal for each loudspeaker SP0-SPM).  

	Regarding claim 27, While DeVries and Abraham failed to explicitly teach a single cable coupling the speaker array to the beamforming system, the cable configured to transport audio, data, and power. 
	However, sending audio, data and power on a single cable is an alternate way instead using separate cables. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 28, Both DeVries and Abraham teach wherein the plurality of drivers includes at least 48 drivers (DeVries, Fig. 3: SP0-SPm & Abraham, Fig. 9: has more than 48 drivers).

Claim 11, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVries US Pat 6,128,395.

	Regarding claim 11, DeVries teaches generate a beamformed audio output using an audio system comprising a speaker array having a plurality of drivers (Fig. 4: beamformed audio), the method comprising: receiving one or more input audio signals from an audio source coupled to the audio system (Fig. 3 & col. 2 line 31-36: receiving the audio signal); generating a separate audio output signal for each driver of the speaker array based on at least one of the input audio signals (Fig. 3: audio signal goes into ADC which will output an audio signal for each loudspeaker SP0-SPM), the drivers being arranged in a plurality of concentric groups positioned at different radial distances relative to a central point to form a concentric, nested configuration (Fig. 2d: loudspeaker is making a concentric circle), the generating comprising, for each driver: 
obtaining one or more filter values (Fig. 3: F0-FM) and at least one delay value associated with the driver (Fig. 3: D0-DM), at least one of the one or more filter values being assigned to the driver based on the concentric group in which the driver is located (col. 5 line 48-53: the filter value has to do with location to provide the directions), applying the at least one filter value to one or more filters to produce a filtered output signal for the driver, providing the filtered output signal to a delay element associated with the driver (Fig. 3:D0-DM), applying the at least one delay value to the delay element to produce a delayed output signal for the driver, and providing the delayed output signal to an amplifier in order to amplify the signal by a predetermined gain amount; and providing the audio output signals to 
DeVries failed to explicitly teach power amplifier.
However, the amplifier of DeVries can be a power amplifier, since it has to output sound from the loudspeaker loud enough to be heard. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

	Regarding claim 13, DeVries teaches a first speaker array comprising a plurality of drivers arranged in a plurality of concentric groups positioned at different radial distances from a central point to form a concentric, nested configuration (Fig. 2d: loudspeaker is making a concentric circle), each group being formed by a subset of the plurality of drivers being positioned at predetermined intervals from each other along a perimeter of the group (Fig. 2d); and a beamforming system coupled to the first speaker array and configured to: receive one or more input audio signals from an audio source (Fig. 3 & col. 2 line 31-36: receiving the audio signal), generate a separate audio output signal for each driver of the first speaker array based on at least one of the input audio signal Fig. 3: audio signal goes into ADC which will output an audio signal for each loudspeaker SP0-SPM), and provide the audio output signals to the corresponding drivers to produce a beamformed audio output (Fig. 3 & col. 5 line 48-53: sending the delay value to the amplifier A0-Am to output the sound to create a directional sound).  

Regarding claim 21, DeVries teaches wherein the beamforming system comprises a plurality of delay elements (Fig. 3: D0-Dm) and a filter system including one or more filters (Fig. 3: F0-Fm), the beamforming system being configured to generate the separate audio output signals using said filter .  

	
Claim 12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVries US Pat 6,128,395 in view of Zhang US PG-Pub 2010/0074433.

	Regarding claim 12, DeVries teaches speaker array (Fig. 2d).
	DeVries failed to teach receiving one or more microphone signals captured by at least one microphone included in the audio system, and optimizing an acoustic echo cancellation parameter of the speaker array based on the one or more microphone signals.  
	However, Zhang teaches receiving one or more microphone signals captured by at least one microphone included in the audio system, and optimizing an acoustic echo cancellation parameter of the speaker array based on the one or more microphone signals (Abstract: a speaker array and using microphones for doing echo cancellation for the speaker array).
	DeVries and Zhang are analogous art because they are both in the same field of endeavor, namely loudspeakers. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because performing echo cancellation helps to reduce noise.

	Regarding claim 15, DeVries teaches generate the separate audio output signal for each driver (Fig. 3: audio signal goes into ADC which will output an audio signal for each loudspeaker SP0-SPM).
DeVries failed to explicitly teach at least one microphone coupled to the beamforming system.

	DeVries and Zhang are analogous art because they are both in the same field of endeavor, namely loudspeakers. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because performing echo cancellation helps to reduce noise.

Regarding claim 16, Zhang teaches wherein the beamforming system is configured to use the one or more microphone signals to optimize an acoustic echo cancellation parameter of the speaker array (Abstract: a speaker array and using microphones for doing echo cancellation for the speaker array).
	DeVries and Zhang are analogous art because they are both in the same field of endeavor, namely loudspeakers. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because performing echo cancellation helps to reduce noise.

Regarding claim 17, Zhang teaches wherein the at least one microphone is a standalone microphone array comprising a plurality of microphones arranged in a planar configuration ([0024]: you can have one or more microphones, and if you have two which will be next to each other it will be planar).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because AEC can be done using one or more microphones.

Regarding claim 18, While DeVries and Zhang failed to explicitly teach a single cable coupling the speaker array to the beamforming system, the cable configured to transport audio, data, and power. 
	However, sending audio, data and power on a single cable is an alternate way instead using separate cables. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVries US Pat 6,128,395 in view of McCartney US PG-Pub 2013/0182190.

Regarding claim 14, DeVries failed to teach a first single cable coupling the speaker array to the beamforming system, the cable configured to transport audio, data, and power. 
	However, McCartney teaches single cable coupling the speaker array to the beamforming system, the cable configured to transport audio, data, and power (Fig. 1 & [0005]: sending audio, video and power on same cable).
	DeVries and McCartney are analogous art because they are both in the same field of endeavor, namely loudspeaker system. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having all signal data on one cable helps to organized.




Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVries US Pat 6,128,395 in view of Hooley US Pat 7,515,719.

Regarding claim 19, DeVries teaches a speaker array coupled to the beamforming system, a plurality of drivers arranged in a plurality of concentric groups positioned at different radial distances from a central point to form a concentric, nested configuration (Fig. 2d: speaker array having concentric nested configuration with different radial distances), wherein the beamforming system is further configured to: generate a separate audio output signal for each driver of the speaker array based on at least one of the input audio signals received from the audio source, and provide said audio output signals to the corresponding drivers of the speaker array to produce a beamformed audio output (Fig. 3: audio signal goes into ADC which will output an audio signal for each loudspeaker SP0-SPM, which as Fig. 4 has you can send it out to different directions).
DeVries failed to teach a second speaker array.
However, Hooley teaches a second speaker array (Fig. 5: multiple speaker array).
DeVries and Hooley are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having multiple speaker array helps to provide surround sound.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVries US Pat 6,128,395 in combination Hooley US Pat 7,515,719 in view of McCartney US PG-Pub 2013/0182190.

Regarding claim 20, the combination failed to teach a third cable coupling the speaker array to the beamforming system, the cable configured to transport audio, data, and power. 

	The combination and McCartney are analogous art because they are both in the same field of endeavor, namely loudspeaker system. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having all signal data on one cable helps to organized.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654